Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
.
Claim 15 recites the limitation "the third capacitor element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azuma et al. (US 20070109715).
Regarding claim 1, Azuma et al. disclose in fig. 6, a capacitor, comprising: 
at least two capacitor units, wherein 
a first capacitor unit (CDS-B or CDS-A) and a second capacitor unit (CDS-A or CDS-B) of the at least two capacitor units have opposite polarity (current flows in opposite directions - [0109]).
Regarding claim 2, Azuma et al. disclose the first capacitor unit (CDS-B) and the second capacitor unit (CDS-A) of the at least two capacitor units are arranged in parallel with respect to their spatial alignment (see fig.6).
Regarding claim 3, Azuma et al. disclose the at least two units (CDS-B, CDS-A) are arranged next to one another in a capacitor unit row (see fig. 6).
Regarding claim 4, Azuma et al. disclose the at least two capacitor units (CDS-A, CDS-B) are arranged next to one another in a capacitor unit row.
Regarding claim 5, Azuma et al. disclose the capacitor has a housing (12), which contains the at least two capacitor units (CDS-A, CDS-B).
Regarding claim 6, Azuma et al. disclose the capacitor has a first capacitor connection (8) and a second capacitor connection (9).
Regarding claim 7, Azuma et al. disclose the at least two capacitor units (CDS-A, CDS-B) each have a first electrical connection (connected to 14B, connected to 15A) and a second electrical connection (connected to 14A, connected to 15B),
the first electrical connections (connected to 14B & 15A) of the at least two capacitor units (CDS-A, CDS-B) are arranged next to one another in a first row, and
the second electrical connections (connected to 14A & 15B) of the at least two capacitor units are arranged next to one another in a second row.
Regarding claim 8, Azuma et al. disclose the first capacitor connection (8) makes electrical contact with the first electrical connection (connected to 14B) of the first capacitor unit (CDS-B) and with the second electrical connection (connected to 14A) of the second capacitor unit (CDS-A), and
the second capacitor connection (9) makes electrical contact with the second electrical connection (connected to 15B) of the first capacitor unit (CDS-B) and with the first electrical connection (connected to 15A) of the second capacitor unit (CDS-A).
Regarding claim 9, Azuma et al. disclose the first capacitor connection (8) has a first contact-making part (14B) and a second contact making part (14A),
the first contact-making part (14B) of the first capacitor connection (8) is electrically connected to the first electrical connection (connected to 14B) of the first capacitor unit (CDS-B), and
the second contact-making part (14A) of the capacitor connection (8) is electrically connected to the second electrical connection (connected to 14A) of the second capacitor unit (CDS-A).
Regarding claim 10, Azuma et al. disclose the second capacitor (9) connection has a first contact-making part (15B) and a second contact making part (15A),
the first contact-making part (15B) of the second capacitor connection (9) is electrically connected to the second electrical connection (connected to 15B) of the first capacitor unit (CDS-B), and
the second contact-making part (15A) of the second capacitor connection (9) is electrically connected to the electrical connection (connected to 15A) of the second capacitor unit (CDS-A).
Regarding claim 11, Azuma et al. disclose the second capacitor connection (9) has a first contact-making part (15B) and a second contact making part (15A),
the first contact-making part (15B) of the second capacitor connection is electrically connected to the second electrical connection of the first capacitor unit (CDS-B), and
the second contact-making part (15A) of the second capacitor connection (9) is electrically connected to the electrical connection of the second capacitor unit (CDS-A).
Regarding claim 12, Azuma et al. disclose the first (CDS-B) and the second capacitor (CDS-A) units are arranged at a distance from one another (fig. 6).
Regarding claim 13, Azuma et al. disclose the capacitor has a third capacitor unit (right of CDS-B),
the first (CDS-A), second (CDS-B) and third (right of CDS-B) capacitor units are arranged in parallel with one another, and
the second capacitor unit (CDS-B) and third capacitor unit (right of CDS-B) have opposite polarity (see fig. 6).
Regarding claim 14, Azuma et al. disclose a first capacitor connection (8) is electrically connected to a first electrical connection (connected to 14 A) of the third capacitor unit (right of CDS-B), and
the second capacitor connection (9) is electrically connected to a second electrical connection (connected to 15A) of the third capacitor unit.
Regarding claim 15,  Azuma et al. disclose the first capacitor unit (CDS-A), the second capacitor unit (CDS-B), and a third capacitor unit (right of CDS-B) is a film capacitor [0095]. 
Regarding claim 16, Azuma et al. disclose an electric vehicle or hybrid vehicle comprising a capacitor according to claim 1 (fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2003/0031038


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985.  The examiner can normally be reached on Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on 571-272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848